UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1861


JEREMY F. AHLIJAH,

                    Plaintiff - Appellant,

             v.

KIRSTJEN M. NIELSEN, Secretary, Department of Homeland Security; L.
FRANCIS CISSNA, Director, US Citizen and Immigration Services; WILLIAM P.
BARR, United States Attorney General; ROBERT K. HUR, United States Attorney
for the District of Maryland; BARBARA Q. VELARDE, Chief of Administrative
Appeals Office; MICHAEL PAUL, Director, Vermont Service Center; RONALD
D. VITIELLO, Acting Director, Immigration and Customs Enforcement,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-01720-PX)


Submitted: February 15, 2019                                      Decided: March 1, 2019


Before KING, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy F. Ahlijah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy F. Ahlijah appeals the district court’s order dismissing his action seeking

judicial review pursuant to the Administrative Procedure Act, 5 U.S.C. §§ 701-06 (2012),

for lack of subject-matter jurisdiction. For reasons sufficiently stated by the district

court, because Counts I, II, and IV challenged non-final agency actions, the district court

properly dismissed those counts for lack of subject-matter jurisdiction. See Invention

Submission Corp. v. Rogan, 357 F.3d 452, 460 (4th Cir. 2004); see also 5 U.S.C. § 704

(2012). Furthermore, because the “INA specifically closes the door to judicial review of

certain discretionary agency decisions, including the denial of an application for

adjustment of status,” Lee v. U.S. Citizenship & Immigration Servs., 592 F.3d 612, 619

(4th Cir. 2010), the district court properly dismissed Count III for lack of subject-matter

jurisdiction. Accordingly, we affirm the order of the district court. We also deny

Ahlijah’s motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2